Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1- 16 have been examined and claims 17-20 have been cancelled.
Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The rejections of claims 1-16 under 35 U.S.C. 112, second paragraph from previous office action have been overcome as a result of amendment and remarks. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,917 in view of claim 1,2,9,10,11 and 14 of claim of U.S. Patent No. 10,575,779.  Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-10 of U.S. Patent No. 9,936,917 would encompass the broader claims 1-10 of current application.  
As per claim 10 of the current application, the claim subject matter “taken at a reference position” and  “taken at a current position” would have been obviously encompass by the function of “indicative of a reference position” and  “indicative of a current position” as recited in claim 10 of U.S. Patent No. 9,936,917 since two most common technique would be either a) 
As per claim 10 of currently application, the claim subject matter “a noninvasive medical monitoring device comprising a sensor, a monitor including a display, and at least one processor configured with computer readable instructions to execute the method comprising” is shown by claim 10 of U.S. Patent No. 10,575,779, therefore it would have been obvious at the time the invention was made to include such feature to the claim 10 of U.S. Patent No. 9,936,917 because the corresponding claim 1 of U.S. Patent No. 9,936,917 is also directed to noninvasive medical monitoring device wherein the processor would provide data processing power. 
As per claim 10 of currently application, the claim subject matter “comparing said at least one reference transmittance value and said at least one operating transmittance value; determining whether said comparison exceeds a placement indicator threshold” could be encompass by “calculating a placement indication value based, at least in part, on said at least one reference transmittance value and said at least one operating transmittance value and determining whether said placement indication value exceeds a placement indicator threshold” as recited in claim 10 of U.S. Patent No. 9,936,917 and “comparing said at least one reference transmittance value with said at least one operating transmittance value;  determining whether said comparison exceeds a placement indicator threshold” as recite in claim 10 of U.S. Patent No. 10,575,779.
U.S. Patent No. 9,936,917 as well as claims 2,9,11 and 14 of U.S. Patent No. 10,575,779.
As per claim 1 of current application, it is an apparatus claim that would encompass by the method claim 10 of U.S. Patent No. 9,936,917 in view of apparatus claim 1 of U.S. Patent No. 9,936,917.  The claim subject matter “compare said at least one reference transmittance value with said at least one operating transmittance value; and generate an indication when said comparison exceeds an operating threshold” could be encompass by “a placement indication calculator configured to calculate a placement indication value based, at least in part, on said at least one reference transmittance value and said at least one operating transmittance value, wherein said placement indication value is indicative of said position of said physiological sensor on said measurement site relative to said reference position;  and a processing module configured to determine whether said placement indication value exceeds a placement indication threshold” as recited in claim 1 of U.S. Patent No. 9,936,917 and “calculate at least one operating transmittance value indicative of a position of said physiological sensor on said measurement site relative to said reference position;  compare said at least one reference transmittance value with said at least one operating transmittance value” as recite in claim 1 of U.S. Patent No. 10,575,779.
The newly amendment claim subject matter “wherein said indication is indicative of a magnitude associated with said comparison” would be encompassed by claims 2 and 9 of U.S. Patent No. 9,936,917 as well as claims 2,9,11 and 14 of U.S. Patent No. 10,575,779.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,575,779 in view of claim 1 of U.S. Patent No. 9,936,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of U.S. Patent No. 10,575,779 would encompass the broader claims 1-16 of current application, except U.S. Patent No. 10,575,779 does not explicitly mention a monitor comprising a display.  However the display is recited in claim 2 of U.S. Patent No. 10,575,779.  
In addition, claim 1 of U.S. Patent No. 9,936,917 shows a monitor comprising a display, therefore it would have been obvious at the time the invention was made to include to monitor of U.S. Patent No. 9,936,917 as part of the display of U.S. Patent No. 10,575,779 because it would be an implementation of use of known techniques to improve similar device in the same way.   
Claim 17 of U.S. Patent No. 9,936,917 states a method of determining positioning of a sensor on a measurement sited of a patient comprising “comparing said first value and said second value; and generating an indicator on a monitor based at least in part on said comparison between said first value and said second value”. Therefore, it would have been obvious at the time the invention was made to incorporate the comparison algorithm between two value as taught in claim 17 with the reference transmittance value and operating transmittance value as taught in claim 1 because it would be an implementation of use of known techniques to improve similar devices in the same way in order to provide the indicator on a monitor.
The newly amendment claim subject matter “wherein said indication is indicative of a magnitude associated with said comparison” would be encompassed by claims 2 and 9 of U.S. Patent No. 9,936,917 as well as claims 2,9,11 and 14 of U.S. Patent No. 10,575,779.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOI C LAU/Primary Examiner, Art Unit 2689